Citation Nr: 1033324	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Shreveport, Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on January 10, 
2008.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to December 
1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a 2008 decisions of the VAMC in Shreveport, 
Louisiana, which denied reimbursement for unauthorized medical 
care on January 10, 2008.  

The Board notes that the appellant was seen for unauthorized 
medical care by various facilities which are part of Marshall 
Regional Medical Center on January 10, 2008 to include Marshall 
Health clinic.  The VAMC issued separate decisions for the 
different facilities.  The appellant's August 2008 Notice of 
Disagreement did not specify that she only wanted to appeal one 
of these denials, but claimed that she should be reimbursed for 
the treatment generally. The Board finds that appellant has been 
attempting to claim reimbursement for all of the medical care on 
January 10, 2008, and that the issue before the Board encompasses 
all such care.


FINDINGS OF FACT

1.  There is no allegation and no evidence to suggest that the 
treatment was for an adjudicated service-connected disability or 
for a non-service-connected disability associated with and held 
to be aggravating an adjudicated service-connected disability.  

2.  The appellant has not been determined to have a total 
disability, permanent in nature, resulting from a service-
connected disability.  

3.  There is no evidence to show that the appellant was 
participating in a rehabilitation program in January 2008.

4.  VA facilities were feasibly available to the appellant on 
January 10, 2008.

5.  A reasonably prudent layperson would not have expected that a 
delay in seeking treatment, such as by going to a VA medical 
facility, would have jeopardized life or health




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical 
expenses arising from emergency care provided at a non-VA 
facility on January 10, 2008, have not been met.  38 U.S.C.A. §§ 
1725, 1728, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
17.120, 17.121, 17.1000, 17.1001, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, with implementing regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326), VA has specific duties to notify and 
assist claimants in the development of claims.  Because the claim 
in this case is governed by the provisions of Chapter 71 of Title 
38 of the United States Code, the VCAA and its implementing 
regulations are not applicable.  See Barger v. Principi, 16 Vet. 
App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 
(2004).  Notwithstanding the fact that the VCAA is not 
controlling in these matters, the Board has reviewed the case for 
purposes of ascertaining that the appellant has had a fair 
opportunity to present arguments and evidence in support of her 
claim for reimbursement of medical expenses.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.

II. Reimbursement for Unauthorized Medical Treatment

In general, to establish eligibility for payment or reimbursement 
of medical expenses incurred at a non-VA facility, a claimant 
must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 
(2) for a non-service-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability, or (3) for any disability of a 
veteran who has a total disability, permanent in nature, 
resulting from a service-connected disability, or (4) for 
any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private facility.  Zimick, 11 Vet. App. at 49; see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 
(July 10, 1973) ("[The proposed provision a]uthorizes 
reimbursement of certain veterans who have service-connected 
disabilities, under limited circumstances, for reasonable value 
of hospital care or medical services . . . from sources other 
than the VA.  Eligible veterans are those receiving treatment for 
a service-connected disability. . . .  Services must be rendered 
in a medical emergency and VA or other Federal facilities must 
not be feasibly available.").

The appellant is service-connected for back strain, traumatic 
arthritis, varicose veins, a deviated nasal septum and anemia.  
Her combined disability rating is 30 percent. 

The appellant went to the Marshall Health Clinic on January 10, 
2008.  She complained of shooting pain behind her right ear.  The 
problem started the previous Sunday, and had been getting worse.  
The problem was intermittent, occurring every ten seconds.  The 
clinic nurse diagnosed her with cephalgia and sent her to the 
emergency room at the Marshall Memorial Hospital.  The emergency 
room records indicate that the severity of the problem was 
"mild."

There is no allegation and no evidence to suggest that the 
treatment was for an adjudicated service-connected disability or 
for a non-service-connected disability associated with and held 
to be aggravating an adjudicated service-connected disability.  
The appellant has not been determined to have a total disability, 
permanent in nature, resulting from a service-connected 
disability.  There is no evidence to show that the appellant was 
participating in a rehabilitation program in January 2008.

Without treatment for a service-connected disability, a non 
service-connected disability held to be associated with and 
aggravated a service-connected disability, a total disability 
resulting from a service-connected or participation in a 
rehabilitation program, there can be no entitlement to 
reimbursement under 38 U.S.C.A. § 1728.  

The Board notes that the Veterans Millennium Health Care and 
Benefits Act, which became effective in May 2000, also provides 
general authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non- Department facility to 
those veterans who are active Department health-care participants 
(enrolled in the annual patient enrollment system and recipients 
of Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 
U.S.C.A. § 1725.  To be eligible for reimbursement under this 
law, all of the following conditions must be met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;

(b) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the 
initial evaluation and treatment would have been hazardous 
to life or health;

(c) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized).

(e) The veteran was enrolled in the VA health care system 
at the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA 
provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment;

(h) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of 
an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency 
treatment for a service-connected disability.

38 C.F.R. § 17.1002 (2009).  Since all criteria must be met, the 
claim must be denied if there is a failure to satisfy any single 
criterion.

The Board finds that the appellant did not attempt to use VA 
facilities and that such facilities were feasibly available to 
her.  Unfortunately, the appellant believed that as an employee 
of the Marshall Medical Center,  her care would be covered 
despite her uninsured status.  Thus, no attempt was made to use 
VA facilities.  

The appellant was seen at Marshall health clinic on January 10, 
2008, which was a Thursday.  She reported pain which had been 
ongoing since Sunday.  The appellant also reports that her 
primary care is provided through VA.  There is no reason apparent 
from the record that she could not go to her primary care 
provider rather than the Marshall Health Clinic or Marshall 
Memorial Hospital in the five days that the problem had occurred.  
Similarly, a prudent layperson would not have reasonably expected 
that delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health.  As stated, the problem had been ongoing for several 
days.  Even though it had worsened, there is no evidence that a 
prudent layperson would have expected that a delay in seeking 
treatment, such as by going to a VA medical facility, would have 
jeopardized life or health.  As such, the appellant fails to 
establish criteria (b) and (c), discussed above.  See 38 C.F.R. § 
17.1002.

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on January 10, 
2008, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


